Citation Nr: 1142126	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

Propriety of the reduction in the rating for service-connected headaches from 50 percent to 30 percent, effective February 1, 2009.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to March 1980, and had additional prior active duty service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's headaches from 50 percent to 30 percent, effective from February 1, 2009.  In June 2010, the Veteran (through his attorney) submitted additional evidence in support of his claim.  This was followed by a waiver of initial Agency of Jurisdiction (AOJ) consideration in May 2011.  

The matter of TDIU is being REMANDED to the Lincoln, Nebraska RO.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1. A March 2006 rating decision granted an increased rating for the Veteran's service-connected headaches, rated 50 percent under Diagnostic Code (Code) 8100, effective January 20, 2006.  

2. Following a VA examination in July 2008, by a rating decision in August 2008, the RO proposed to reduce the 50 percent rating for headaches; the Veteran was notified of this decision in August 2008.

3. A November 2008 rating decision implemented the reduction in the rating for headaches from 50 percent to 30 percent, effective February 1, 2009; the overall evidence did not show sustained improvement to the extent that the Veteran's headaches occurred with characteristic prostrating attacks on an average only once a month over a period of several months.




CONCLUSION OF LAW

The reduction of the rating for headaches from 50 percent to 30 percent, effective February 1, 2009, was not in accordance with the governing regulatory criteria; restoration of a 50 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 3.400, 4.3, 4.7, 4.124(a), Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted (i.e., the restoration of a 50 percent (maximum) rating for headaches), there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.124a, Code 8100, migraines resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent (maximum) rating.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve. Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO notified the Veteran of the contemplated reduction action by a rating decision issued in August 2008.  The November 2008 reduction action was issued 60 days after the proposed action in August 2008, and after the Veteran was notified of his right to challenge the proposed reduction and was afforded an opportunity to present evidence and/or have a hearing.  The reduction was made effective no sooner than permitted by regulation.  Based on the foregoing, the Board finds that the RO satisfied the requirement of allowing at least a 60-day period to expire before assigning the effective date of reduction.  38 C.F.R. § 3.105(e).  Nevertheless, the Board finds that based on the evidence of record, the reduction was not proper.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

In a letter dated January 20, 2006, the Veteran's private physician, Dr. D.E.M., reported that he had been treating the Veteran for the past five years, and that his chronic headache problems were getting worse.  In particular, they were now incapacitating as there were times when he had to spend "30 minutes to 3 hours in a dark room, lying down due to the headaches."  He also felt unsafe driving for any distance because he could not see the side of the road when he had one of these headaches.  Dr. D.E.M. rated the headaches to be a consistent 3 out of 10 for pain, with intermittent periods of exacerbation when they rated an 8 or 9.  When the pain level rose above a 5, the Veteran tended to lie down in quiet, dark rooms.  The Veteran reported that his headaches lasted 8 to 10 hours a day and that he had incapacitating headaches that required him to lay down at least twice a week.  

By a rating decision in March 2006, the RO granted an increased rating of 50 percent (under Code 8100) for the Veteran's headaches, effective January 20, 2006 (the date of Dr. D.E.M's letter).  He was advised that because there was a "likelihood of improvement, the assigned evaluation [was] not considered permanent and [was] subject to a future review examination."  In July 2008, the Veteran was advised that a review examination was needed for his service-connected headaches.  Such an examination was completed later that month.  

During the July 2008 VA examination, the Veteran reported that he had been suffering from headaches ever since a right eye injury in service.  He had them every day and often woke up with them in the middle of the night; they were focused over the right eye, on the forehead, and he described them as "aching" pains that rated 5 out of 10 on the pain scale, with headaches worsening on a weekly basis until they were a 10.  The Veteran stated that when this occurred, he could not function or go about his daily activities; he needed to lie down with an ice pack, often for hours, waiting for relief.  The headaches were precipitated most often by bright light, but also occurred in the middle of the night with no apparent cause.  There was no increased functional vision loss or any motor or sensory impairment with the headaches, but he did occasionally experience nausea.  He reported that he took salicylate and headache powder to help reduce the pain, but noted that such medications did not provide complete relief.  He also reported that he could not drive outside of his immediate area at night because he was afraid of getting into an accident, and that he did not enjoy reading anymore as it caused him to have headaches.  Motor and sensory examinations were essentially normal.  The examiner noted that during the past twelve months, the Veteran had experienced weekly migraine headaches with less than half of them being prostrating attacks.  The headaches lasted for hours at a time and were treated with continuous medication.  She opined that the Veteran's headaches had a mild effect on his ability to complete chores; a moderate effect on his ability to shop, exercise, participate in recreational sports; and a severe effect on his ability to travel.

The July 2008 VA examination served as the basis for the reduction.  However, the examination report notes the Veteran's complaints of daily headaches that frequently increase until he is unable to function or go about his daily activities.  The examiner also indicates that the Veteran experiences weekly migraine headaches with less than half of them being prostrating attacks.  This quantifies to an average of at least one to two prostrating attacks a month.

More significantly, the evidence of record also includes a November 2008 letter from Dr. D.E.M., noting that the Veteran's headache attacks are "entirely incapacitating."  They occur four to five days a week, last most of the day, and go away only after he has lain in a dark room for several hours.  Private and VA outpatient treatment records also show periodic but continual complaints of headaches (see, e.g., February 2006, May 2006, July 2009, and October 2009 private treatment records from Dr. D.E.M.; February 2006, June 2007, and December 2007 private treatment records from Dr. P.J.D.; and an October 2009 VA treatment record).  

The Veteran has also submitted various statements in which he states his headaches have not improved, but have gotten worse.  Notably, a veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge"); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a veteran's statements describing his symptoms and conditions are competent evidence to the extent that he can describe what he experiences).  

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence at the time of the November 2008 rating decision showed sustained material improvement in the service-connected headaches.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single examination on which the reduction was based appears to show improvement to a level consistent with a 30 percent rating, the overall evidence (and specifically treatment records) does not.  Accordingly, restoration of a 50 percent rating for headaches is warranted.


ORDER

Restoration of a 50 percent rating for the Veteran's service-connected headaches is granted, subject to the regulations governing payment of monetary awards.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that during the course of the Veteran's appeal to restore a 50 percent rating for his service-connected headaches, he and his spouse submitted statements in which they alleged that his headaches and other service-connected disabilities rendered him unemployable.  Such statements raise an inferred claim for TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

The Board notes that the Veteran was previously denied TDIU by a February 2004 rating decision.  At that time, his only service-connected disabilities were post-surgical aphakia with vertical diplopia, rated 30 percent, and headaches, rated 0 percent.  The combined rating was 30 percent, and his claim was denied essentially because he did not meet the schedular requirements for a TDIU rating and because the evidence did not demonstrate that he was unemployable because of his service-connected disabilities alone, so as to warrant a TDIU rating on an extraschedular basis.  The Veteran has since established service connection for other disabilities, and a rating has been increased.  Therefore, whether the Veteran's service-connected disabilities render him unemployable should be reconsidered.

Accordingly, the case is REMANDED for the following:

1. 	The RO should provide the Veteran with a TDIU application form for completion, and send him a VCAA notice letter notifying him and his attorney of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his attorney should have opportunity to respond. 

2. 	The RO should then fully develop (to include assembly of all pertinent outstanding records, and arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case in the matter and afford the Veteran and his attorney the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


